

116 S2722 RS: Stop Wasteful Advertising by the Government Act
U.S. Senate
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 616116th CONGRESS2d SessionS. 2722[Report No. 116–313]IN THE SENATE OF THE UNITED STATESOctober 29, 2019Ms. Ernst (for herself, Mr. Paul, Mr. Daines, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo prohibit agencies from using Federal funds for publicity or propaganda purposes, and for other
 purposes.1.Short titleThis Act may be cited as the Stop Wasteful Advertising by the Government Act or the SWAG Act.2.DefinitionsIn this Act—(1)the term advertising means the placement of messages in media that are intended to inform or persuade an audience, including placement in television, radio, a magazine, a newspaper, digital media, direct mail, an exhibit, and a billboard;(2)the term agency has the meaning given the term in section 551 of title 5, United States Code;(3)the term covert propaganda means propaganda communications by an agency that—(A)fail to disclose the role of the agency as the source of information; or(B)are misleading as to the origin of the communications;(4)the term mascot—(A)means an individual, animal, or object adopted by an agency as a symbolic figure to represent the agency or the mission of the agency; and(B)includes a costumed character;(5)the term public relations means communications by an agency that are directed to the public, including activities dedicated to maintaining the image of the governmental unit or maintaining or promoting understanding and favorable relations with the community or the public;(6)the term purely partisan materials means materials designed to aid a political party or candidate;(7)the term self-aggrandizement means publicity of a nature tending to emphasize the importance of the agency or activity in question; and(8)the term swag—(A)means a product or merchandise distributed at no cost with the sole purpose of advertising or promoting an agency, organization, program, or agenda;(B)includes blankets, buttons, candy, clothing, coloring books, cups, fidget spinners, hats, holiday ornaments, jar grip openers, keychains, koozies, magnets, neckties, novelties, snuggies, stickers, stress balls, stuffed animals, tchotchkes, thermoses, tote bags, trading cards, and writing utensils; and(C)does not include—(i)an item presented as honorary or informal recognition award, such as a challenge coin or medal issued for sacrifice or meritorious service;(ii)a brochure or pamphlet purchased or distributed for informational purchases; or(iii)an item distributed for diplomatic purposes, including a gift for a foreign leader.3.Prohibitions; public relations and advertising spending(a)ProhibitionsExcept as provided in subsection (c), and unless otherwise expressly authorized by law—(1)an agency, a contractor of the Federal Government, or another entity of the Federal Government may not, directly or indirectly, use Federal funds for publicity or propaganda purposes within the United States, including the use of Federal funds for self-aggrandizement, covert propaganda, or purely partisan materials;(2)an agency or other entity of the Federal Government may not use Federal funds to purchase or otherwise acquire or distribute swag; and(3)an agency or other entity of the Federal Government may not use Federal funds to manufacture or use a mascot to promote an agency, organization, program, or agenda.(b)Public relations and advertising spendingEach agency shall, as part of the annual budget justification submitted to Congress, report on the public relations and advertising spending of the agency for the preceding fiscal year.(c)ExceptionsSubsection (a) shall not apply with respect to—(1)recruitment relating to—(A)enlistment or employment with the Armed Forces; or(B)employment with the Federal Government;(2)a mascot that is declared the property of the United States under a provision of law, including under section 2 of Public Law 93–318 (16 U.S.C. 580p–1);(3)a mascot relating to the Armed Forces of the United States; or(4)an item distributed by the Bureau of the Census to assist the Bureau in conducting a census of the population of the United States.1.Short titleThis Act may be cited as the Stop Wasteful Advertising by the Government Act or the SWAG Act.2.DefinitionsIn this Act—(1)the term advertising means the placement of messages in media that are intended to inform or persuade an audience, including placement in television, radio, a magazine, a newspaper, digital media, direct mail, a tangible product, an exhibit, or a billboard;(2)the term agency has the meaning given the term in section 551 of title 5, United States Code;(3)the term mascot—(A)means an individual, animal, or object adopted by an agency as a symbolic figure to represent the agency or the mission of the agency; and(B)includes a costumed character;(4)the term public relations means communications by an agency that are directed to the public, including activities dedicated to maintaining the image of the governmental unit or maintaining or promoting understanding and favorable relations with the community or the public;(5)the term return on investment means, with respect to the public relations and advertising spending by an agency, a positive return in achieving agency or program goals relative to the investment in advertising and marketing materials; and(6)the term swag—(A)means a tangible product or merchandise distributed at no cost with the sole purpose of advertising or promoting an agency, organization, or program;(B)includes blankets, buttons, candy, clothing, coloring books, cups, fidget spinners, hats, holiday ornaments, jar grip openers, keychains, koozies, magnets, neckties, snuggies, stickers, stress balls, stuffed animals, thermoses, tote bags, trading cards, and writing utensils; and(C)does not include—(i)an item presented as an honorary or informal recognition award related to the Armed Forces of the United States, such as a challenge coin or medal issued for sacrifice or meritorious service;(ii)a brochure or pamphlet purchased or distributed for informational purposes; or(iii)an item distributed for diplomatic purposes, including a gift for a foreign leader.3.Prohibitions; public relations and advertising spending(a)ProhibitionsExcept as provided in subsection (c), and unless otherwise expressly authorized by law—(1)an agency or other entity of the Federal Government may not use Federal funds to purchase or otherwise acquire or distribute swag; and(2)an agency or other entity of the Federal Government may not use Federal funds to manufacture or use a mascot to promote an agency, organization, program, or agenda.(b)Public relations and advertising spendingEach agency shall, as part of the annual budget justification submitted to Congress, report on the public relations and advertising spending of the agency for the preceding fiscal year, which may include an estimate of the return on investment for the agency.(c)Exceptions(1)SwagSubsection (a)(1) shall not apply with respect to—(A)an agency program that supports the mission and objectives of the agency that is initiating the public relations or advertising spending, provided that the spending generates a positive return on investment for the agency;(B)recruitment relating to—(i)enlistment or employment with the Armed Forces; or(ii)employment with the Federal Government; or(C)an item distributed by the Bureau of the Census to assist the Bureau in conducting a census of the population of the United States.(2)MascotsSubsection (a)(2) shall not apply with respect to—(A)a mascot that is declared the property of the United States under a provision of law, including under section 2 of Public Law 93–318 (16 U.S.C. 580p–1); or(B)a mascot relating to the Armed Forces of the United States.(d)RegulationsNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue regulations to carry out this Act.December 14, 2020Reported with an amendment